Pleading and practice; motion for reconsideration; timeliness. — On July 16, 1969 (188 Ct. Cl. 544, 412 F. 2d 1190), the court held that plaintiff’s appeal to the Civil Service *569Commission was timely and that on the facts of the case she had exhausted her administrative remedies. On August 15, 1969, defendant filed a motion for rehearing on the grounds that (1) the court’s decision was incorrect in considering plaintiff’s July 25,1962, letter to President John F. Kennedy as a timely appeal, and that (2) if the court’s decision was correct on the question of whether plaintiff’s July 25, 1962, letter was a timely appeal, instead of remanding the case to the trial commissioner for a new trial on the merits of plaintiff’s separation, the court should have remanded the case to the Civil Service Commission for a hearing. Upon consideration thereof, together with the opposition thereto, without oral argument, the court notes that with respect to defendant’s second point, that issue was not previously raised by defendant, as it should have been, and comes too late after the decision. See General Electric Co. v. United States, ante at 116, decided October IT, 1969, a Per Curiam decision denying plaintiff’s motion for reconsideration. Defendant’s first point presents nothing new. On October IT, 1969, the court denied defendant’s motion for rehearing.